Scott, J.:
I concur with Mr. -Justice Hotchkiss. It was found by the Special Term, and no one excepts to the finding, that John E. Livermore held the legal title to the lands and premises, as trustee, under and by virtue of an agreement between him and Henry P. Lugar, deceased. It was further found that as a part of the agreement from which the trust resulted John E. Liver-more agreed that after the death of Henry P. Lugar he would distribute the balance of the moneys derived from the rents, issues and profits, and distribute any interest in said land and *812premises to which said. Henry P. Lugar might be entitled at his death in the manner and to the persons to whom he, the said Henry P. Lugar, might name and appoint in his last will and testament. It is true that under this trust the whole legal estate was vested in Livermore, subject, however, to the execution of the trust. At Henry P. Lugar’s death his devisees acquired a legal estate in the property as against all persons except the trustee and those lawfully claiming under him. (Real Prop. Law [Consol. Laws, chap. 50; Laws of 1909, chap. 52], § 101; former Real Prop. Law [Gen. Laws, chap. 46, Laws of 1896, chap. 541], §81; 1R. S. 129, § 61.) Ef the terms of the trust as found by the Special Term required Livermore at Henry P. Lugar’s death to sell the property and distribute the proceeds, as Presiding Justice Ingraham assumed that they did, I should agree with him that Charles E. Lugar never had a descendible estate in the real property as such. But that is not the finding. The only money to be distributed was the proceeds of the rents, issues and profits. As to the land it was to be distributed in specie. It is true that the word “distributed” is not a happy one to describe the process of dividing land among a number of persons, but it will suffice where the clear intention of the testator is that the land itself shall be divided, and that intention seems to me to be clearly evidenced by the terms of the trust as found by the Special Term. I think, therefore, that upon Henry P. Lugar’s death Charles E. Lugar became vested with the equitable title to one-third of the real estate, and to a legal title as well, good as against every one but the trustee. He had the right then to a conveyance to himself by the trustee, subject of course to making proper provisions to satisfy any claim or hen the trustee had against the property. But the existence of any claim or lien in favor of the trustee did not operate to prevent or postpone the absolute right of Charles E. Lugar to demand a conveyance subject to the satisfaction of the claim or lien, nor did it serve to convert his share of the property from realty into personalty. If I am right in this it follows that Charles E. Lugar acquired, at his father’s death, a descendible equitable title to the real estate, and the instant right to demand a conveyance. If so, the appellant is entitled to dower. (Hawley v. James, 5 Paige, 320.)